Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6, 8-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GHIAUS et al. (US Patent 10,817,648 B1, hereinafter “GHIAUS”).

Claim 1: Ghiaus discloses A method comprising, by a computing system: 
retrieving a webpage requested by an extended reality (XR) web reader (“Ghiaus”, Fig. 2, step 210, col 6, line 66-col 7, line 7, obtain a webpage request by client system 110; col 6, lines 8-19, the client system 110 provides visual extended reality content to the user (3D model);
determining one or more content elements of the webpage and one or more menu elements of the webpage, wherein the menu elements comprise navigational controls for accessing additional content linked to the webpage (“Ghiaus”, Fig. 2, steps 220-230; Figs. 4A-4L, col 15, lines 9- 25, webpage comprises content elements (e.g., image of the product) and navigation controls e.g., listed categories); 
mapping the one or more menu elements to one or more pre-defined menu interfaces of the XR web reader (“Ghiaus”, Fig. 2, step 240; col 8, lines 20-43; and col 9, lines 10-31, e.g., compare the identifiers to a list or database of products having visualization); and 
presenting the webpage via the XR web reader, wherein the one or more content elements are presented on one or more first layers of an interface of the XR web reader, and wherein the one or more pre-defined menu interfaces are presented on one or more second layers of the interface of the XR web reader (“Ghiaus”, Fig. 2, steps 250-270; col 9, lines 32-col 10, line-15, e.g., when the query indicates that visualization information is available for the product, client system 110 can modify the webpage to activate the controls).

Claim 2: GHIAUS discloses the method of claim 1, further comprising: determining a focus of a user of the XR web reader; and modifying, based on the focus of the user, characteristics of the one or more pre-defined menu interfaces (“Ghiaus”, Figs. 4A-4L, col 15, lines 9- 25, webpage comprises content elements and navigation controls e.g., listed categories).Claim 3: GHIAUS discloses the method of claim 2, wherein the characteristics of the one or more pre-defined menu interfaces comprise one or more of a visibility of the menu interface or a position of the menu interface (“Ghiaus”, Fig. 2, steps 250-270; col 9, lines 32-65).
Claim 4: GHIAUS discloses the method of claim 2, wherein determining a focus of the user is based on one or more of: a gaze of the user; a head position of the user; or a gesture of the user (“Ghiaus”, col 16, lines 26-56).Claim 5: GHIAUS discloses the method of claim 1, wherein determining one or more content elements of the webpage and one or more menu elements of the webpage comprises: accessing a document object model (DOM) of the webpage; parsing the DOM to identify one or more candidate elements; and categorizing each of the one or more candidate elements into either a content element or a menu element based on one or more of: a position of the candidate element; a height to width ratio of the candidate element; one or more HTML tags associated with the candidate element; one or more HTML role attributes of the candidate element; one or more HTML tabindex attributes of the candidate element; or a parent-child relationship of the candidate element with one or more other candidate elements (“Ghiaus”, Fig. 2, col 8, lines 20-43).
Claim 6: GHIAUS discloses the method of claim 5, wherein the one or more candidate elements are collected using a breadth first search (BFS) algorithm (“Ghiaus”, Fig. 2, col 8, lines 20-43).

Claim 8: GHIAUS discloses the method of Claim 1, wherein the one or more menu elements are mapped to the one or more pre-defined menu interfaces based on one or more CSS properties of the menu elements of the webpage or one or more W3C extensions defining the one or more pre-defined menu interfaces (“Ghiaus”, Fig. 2, col 8, lines 20-43).

Claim 9: Claim 9 is directed to a system for implementing the method steps of claim 1. Therefore, claim 9 is rejected under similar rationale.

Claim 10: Claim 10 is directed to the system of claim 9 for implementing the method steps of claim 2. Therefore, claim 10 is rejected under similar rationale.

Claim 11: Claim 11 is directed to the system of claim 10 for implementing the method steps of claim 3. Therefore, claim 11 is rejected under similar rationale.

Claim 12: Claim 12 is directed to the system of claim 9 for implementing the method steps of claim 5. Therefore, claim 12 is rejected under similar rationale.

Claim 14: Claim 14 is directed to the system of claim 9 for implementing the method steps of claim 8. Therefore, claim 14 is rejected under similar rationale.

Claim 15: Claim 15 is directed to A non-transitory computer-readable medium for implementing the method steps of claim 1. Therefore, claim 15 is rejected under similar rationale.

Claim 16: Claim 16 is directed to the non-transitory computer-readable medium of claim 15 for implementing the method steps of claim 2. Therefore, claim 16 is rejected under similar rationale.

Claim 17: Claim 17 is directed to the non-transitory computer-readable medium of claim 16 for implementing the method steps of claim 3. Therefore, claim 17 is rejected under similar rationale.

Claim 18: Claim 18 is directed to the non-transitory computer-readable medium of claim 15 for implementing the method steps of claim 5. Therefore, claim 18 is rejected under similar rationale.

Claim 20: Claim 20 is directed to the non-transitory computer-readable medium of claim 15 for implementing the method steps of claim 8. Therefore, claim 20 is rejected under similar rationale.
Allowable Subject Matter
Claims 7, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0005716 (SINGH) — discloses method and system for translating a legacy web page into a three-dimensional virtual reality (VR) immersive space.
US 2017/0322911 (KIM) — discloses electronic device and method for outputting web page in virtual reality environment.

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143